People v Stevens (2015 NY Slip Op 09444)





People v Stevens


2015 NY Slip Op 09444


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-04797
 (Ind. No. 1086/10)

[*1]The People of the State of New York, respondent,
vJamel Stevens, appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Craig Marinaro on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Del Giudice, J.), imposed April 30, 2014, upon his convictions of robbery in the first degree (two counts) and unlawful imprisonment, upon a jury verdict, after remittitur from this Court for resentencing (see People v Stevens, 114 AD3d 969).
ORDERED that the resentence is modified, as a matter of discretion in the interest of justice, by reducing the determinate term of imprisonment from 22 years to 17 years; as so modified, the judgment is affirmed.
The defendant's contention that he was penalized for exercising his right to trial is without merit (see People v Melendez, 71 AD3d 1166, 1167). The defendant's contention that the resentence constitutes cruel and unusual punishment is unpreserved for appellate review and is, in any event, without merit (see People v Gil, 109 AD3d 484, 485; People v Khan, 89 AD3d 750, 751-752). However, the resentence was excessive to the extent indicated herein.
BALKIN, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court